Citation Nr: 0431323	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran had active military service from January 1957 to 
January 1977.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence of record shows that the veteran had 
frequent inservice complaints of chest pain.  He underwent 
numerous evaluations, none of which resulted in positive 
findings regarding the etiology of the complaints.  He was 
treated on several occasions during service with 
nitroglycerin.  Tentative diagnoses of angina pectoris, rule 
out coronary artery disease, post cholecystectomy syndrome, 
and anxiety were entered at times during the period from 1968 
until his retirement from the Coast Guard in 1977.

After retirement the veteran underwent VA examination in May 
1977.  He gave a history of recurring chest pain since 1968.  
An electrocardiogram showed first degree auriculoventricular 
block, but physical examination showed no evidence of active 
cardiopulmonary disease.  In February 1978 the veteran was 
treated for chest pain.  It was noted that he did not take 
nitroglycerin on this occasion but that he did have it 
available.  Following a physical examination the diagnoses 
were chest pain of questionable etiology, angina versus 
hiatal hernia.

In September 2000 the veteran underwent stenting of the right 
mid coronary and balloon angioplasties in the left anterior 
descending artery.  The diagnoses in September 2000 included 
coronary artery disease.  

The veteran underwent VA examination in December 2001.  The 
RO had requested an examination, file review, and opinion 
regarding any possible relationship between the veteran's 
coronary artery disease and his inservice complaints of chest 
pain.  The examiner indicated that a relationship "could not 
be eliminated," but due to the long time interval he did not 
see "a strong connection."

The Board concludes that a further review and opinion are 
necessary in this case.  Although a lengthy interval occurred 
between the veteran's retirement and his September 2000 
operation for coronary artery disease, his inservice 
complaints covered a lengthy time period between 1968 and 
1977.  Medical examiners during that time remarked on the 
atypical course of his recurring chest pain.    

VA is required to obtain a medical examination or opinion if 
there is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  38 
U.S.C.A. § 5103A(d) (2002).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
specific evidence needed to substantiate 
the claim presented.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request that 
he provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The appellant should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the appellant 
notice of the VCAA begins the one-year 
period.

2.  The RO should schedule the veteran 
for a cardiovascular examination to 
ascertain the nature and etiology of his 
coronary artery disease.  The claims 
folder must be provided to and reviewed 
by the cardiologist.  This review should 
include all pertinent service medical 
records indicating treatment for chest 
pain and resulting diagnostic tests 
conducted from 1968 to 1977.  Based on 
examination findings, historical records, 
and medical principles, the cardiologist 
should opine, with full supporting 
rationale, the approximate date of onset 
and etiology of the veteran's coronary 
artery disease.  The examiner must also 
address whether the veteran's long 
history of inservice complaints of chest 
pain were initial manifestations of 
coronary artery disease.  Finally, the 
examiner must indicate whether it is at 
least as likely as not, or not at least 
as likely as not (that is, is there a 
50/50 chance) that the veteran's current 
coronary artery disease is related to his 
inservice complaints.

3.  Lastly, the RO must issue a new 
rating decision and readjudicate the 
veteran's claim of entitlement to service 
connection for coronary artery disease, 
based all of the evidence of record and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


